
	

114 SRES 530 IS: Supporting the termination of the Select Investigative Panel of the Committee on Energy and Commerce of the House of Representatives established pursuant to House Resolution 461, and for other purposes.
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mrs. Murray (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mrs. Boxer, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Hirono, Mr. Leahy, Mr. Markey, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Supporting the termination of the Select Investigative Panel of the Committee on Energy and
			 Commerce of the House of Representatives established pursuant to House
			 Resolution 461, and for other purposes.
	
	
 Whereas Planned Parenthood provides high-quality, affordable health care for women, men, and young people, and is the Nation’s largest provider of sex education;
 Whereas Planned Parenthood provides sexual and reproductive health care, education, information, and outreach to nearly 5,000,000 women, men, and adolescents worldwide in a single year;
 Whereas officials in 13 States have concluded investigations into Planned Parenthood affiliates having found no wrongdoing on behalf of Planned Parenthood, and officials in additional eight States have declined to open investigations citing a lack of any evidence against Planned Parenthood to suggest wrongdoing;
 Whereas the Select Investigative Panel of the Committee on Energy and Commerce of the House of Representatives has found no wrongdoing on the part of Planned Parenthood;
 Whereas the Select Investigative Panel of the Committee on Energy and Commerce of the House of Representatives has recently authorized an additional $490,000 in unnecessary spending, bringing the panel’s total expenditures to $790,000 thus far;
 Whereas the Zika virus is a looming public health emergency across the United States that has been linked to severe birth defects, including microcephaly, in children of women infected during pregnancy;
 Whereas the Zika virus is spreading rapidly across the Americas, with the Puerto Rican Department of Health reporting a one-week jump of 40 percent in the number of pregnant women on the island who were diagnosed with Zika;
 Whereas family planning services and sex education are the primary tools currently available to directly prevent the devastating outcomes of the Zika virus;
 Whereas the Select Investigative Panel of the Committee on Energy and Commerce of the House of Representatives has turned their focus to investigating scientific researchers engaged in public health research, such as the Zika virus, using fetal tissue; and
 Whereas scientific researchers have reported the diminishing availability of fetal tissue for their critical research to try to develop a vaccine for the Zika virus, Alzheimer's, and other diseases impacting Americans: Now, therefore, be it
		
	
 That the Senate— (1)supports the immediate termination of the Select Investigative Panel of the Committee on Energy and Commerce of the House of Representatives established pursuant to House Resolution 461, agreed to October 7, 2015; and
 (2)supports rescinding any unspent funds and making those funds available to the Department of Health and Human Services for efforts to combat Zika for women and children.
			
